Citation Nr: 1617710	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-24 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a hearing loss disability. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel
INTRODUCTION

The Veteran served in the United States Air National Guard from December 1965 to May 1966 and on active duty in the United State Air Force from June 1966 to July 1977. 

This case comes before the Board of Veterans' Appeals (the Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in March 2013.  The issues listed above were remanded to the RO for additional development.  To the extent possible, that development has been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the undersigned in a March 2013 Travel Board hearing.  The transcript of the hearing has been associated with the Veteran's claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1. The Veteran does not currently have tinnitus nor has he had tinnitus at any time during the pendency of this claim. 

2. The Veteran's auditory thresholds in the 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, or 4000 Hertz frequencies do not exceed 26 decibels, and his speech recognition scores are not below 94 percent in the right ear.


3. Although the Veteran's auditory thresholds in the 500 Hertz, 1000 Hertz, 2000 Hertz, or 3000 Hertz frequencies do not exceed 26 decibels, and his speech recognition scores are not below 94 percent, his auditory threshold at 4000 Hertz exceeds 40 decibels in his left ear. 

4. The Veteran's current left ear hearing loss disability is not etiologically related to a disease, injury, or event in service nor was a high frequency sensorineural hearing loss disability manifested to a compensable degree within one year of discharge from service.


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have not been met.  28 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

2. A bilateral hearing loss disability was not incurred in or aggravated by service, nor may such incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board remanded this matter in March 2013.  The Board instructed the Agency of Original Jurisdiction (AOJ) to attempt to obtain records from the Veteran's private ear, nose, and throat doctor, Dr. J.W.; and obtain a new VA audiological examination and an adequate opinion, which took into account the appropriately converted audiological findings prior to November 1967.  The Veteran's records from Dr. J.W. were obtained and associated with the Veteran's claims file in May 2013.  The Veteran was afforded a VA examination in May 2013.  This examination was adequate, and the Veteran's claim was readjudicated in a June 2013 SSOC.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter from VA in April 2009 notified the Veteran of how to substantiate his service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, the Veteran's service treatment records and VA medical records are associated with the Veteran's claims file.  Private medical records regarding the Veteran's hearing loss and tinnitus were added upon remand.  Thus, the VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

The Board observes that the Veteran was afforded VA examinations in September 2009 and May 2013 in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The September 2009 VA examination failed to properly convert in-service audiometric findings and thus a new exam was scheduled for May 2013.  The May 2013 properly converted the in-service audiometric findings.  Further, the May 2013 examination was adequate and satisfied VA's duty to provide a medical examination.  The Board finds that there is sufficient evidence to decide this claim, and that further medical opinion is not necessary to decide the claim for Service Connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

The Veteran testified at a hearing before the undersigned a Veteran's Law Judge in December 2012.  At that hearing, the Veteran and his representative demonstrated that they had a full understanding of elements of the claims on appeal, to include identifying the types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to describe or discuss further any information that would be helpful regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision as to the issue on appeal.

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); Walker v Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 263 (2015).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with a hearing loss disability or tinnitus within one year of service and, indeed, was not diagnosed until decades after service.

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (the Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service-connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303   (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection for Tinnitus

In the instant case, the evidence does not establish the first Hickson element, a current disability, with respect to the Veteran's alleged tinnitus.  The Veteran filed his claim for entitlement to service connection for tinnitus in March 2009, alleging that he had experienced tinnitus since 1973.  The Veteran is competent to report and even diagnose tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board must still evaluate the credibility and probative value of the Veteran's statements.  In this case, the Veteran's lay diagnosis of tinnitus was directly contradicted by the September 2009 VA examiner.  At his September 2009 VA examination, the Veteran reported "very rare" episodes of tinnitus in his left ear only.  The examiner opined that this rare, unilateral tinnitus should not be considered pathological.  The examiner is a trained medical professional and his statement is afforded more probative value when evaluating what the Veteran's symptoms.  

The Veteran did submit an undated letter from his private ear, nose, and throat doctor, Dr. J.W., that stated that the Veteran had been under his care for hearing loss and ringing in the ears that in the doctor's opinion was more likely than not related to loud noise during military service.  The Veteran's treatment records from Dr. J.W., however did not mention that the Veteran experienced tinnitus; so it is unclear what Dr. J.W.'s opinion regarding tinnitus was based on.  As the VA examiner is both a trained medical profession and based his opinion off an examination and the Veteran's stated symptoms, it is afforded more probative value than the opinion of Dr. J.W.  

Finally, the Board notes that the Veteran's own statements have contradicted his claim that he has tinnitus.  At the September 2009 VA examination, the Veteran said his tinnitus was rare.  At the March 2013 Travel Board Hearing, he testified it is constant.  However, at the most recent VA examination in May 2013, the Veteran denied that he experienced tinnitus.  Given that the Veteran's statements about tinnitus are inconsistent and that the September 2009 VA examiner opined based on examination that the Veteran's reported symptoms should not be considered pathological,  the preponderance of the evidence indicates the Veteran does not have a disability related to tinnitus.  

Therefore, the Veteran cannot be entitled to service connection for tinnitus, because he does not have the disability of tinnitus.  

Hearing Loss

The evidence establishes the Veteran has a current hearing disability in the left ear; however, it does not establish the Veteran has a disability in the right ear. 

There are three audiograms in the claims file that relate to the period from when the Veteran filed his claim for service connection for hearing loss.  The first was from the September 2009 VA examination that had the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
25
LEFT
10
15
10
15
50

The Veteran also had audiological exam in November 2011 at Fort Worth ENT with the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
15
25
LEFT
15
15
20
30
60

Finally, in May 2013, a VA audiological examination had the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
30
LEFT
10
15
10
15
55

These examination results fail to establish a current hearing disability in the right ear because none of the results show three or more auditory thresholds in the 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, or 4000 Hertz frequencies exceed 26 decibels, or an individual threshold at those frequencies that exceeded 40 decibels.  38 C.F.R. § 3.385 (2015).  Additionally, the September 2009 VA examination and May 2013 VA examination showed speech recognition scores in the right ear at 96 percent.  These results also fail to establish a hearing disability in the right ear.  38 C.F.R. § 3.385 (2015).

The examination results did establish a current hearing disability in the left ear.  All three examinations show the Veteran had an auditory threshold that exceeded 40 decibels at 4000 Hertz.  They did not, however, show three or more auditory thresholds that exceeded 26 Hertz.  The speech recognition scores in the left ear at the VA examinations were 96 percent in September 2009 and 100 percent in May 2013.  Nevertheless, the first Hickson element is established with respect to a left ear hearing disability. 

With respect to the second Hickson element, an in-service injury, the evidence does establish an in-service incurrence of hearing loss in the left ear.  In-service audiological exams from June 1967 indicated hearing loss.  The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Afterwards, audiometric results standards were set by the International Standards Organization (ISO)-American Standards Institute (ANSI).  Audiometric results dated prior to November 1967 must be converted from ASA units to ISO units for proper comparison to the Veteran's subsequent test results.  Such conversion requires the following amounts to be added to the recorded ASA audiological results: 15 at 500 Hertz; 10 at 1000 Hertz; 10 at 2000 Hertz; 10 at 3000 Hertz; and 5 at 4000 Hertz.  The converted audiometric results of the Veteran's June 22, 1967, examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
-5
LEFT
35
35
35
30
30

The converted results of the Veteran's June 26, 1967, examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
5
LEFT
40
35
40
40
40

Both of these examination indicated the Veteran had hearing loss in the left ear compared to the Veteran's May 1966 entrance examination, which had the following converted results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
0
5
LEFT
10
5
5
0
0

These results are sufficient to show there was an in-service occurrence of left ear hearing loss during the Veteran's service.

The Veteran's claim, however, fails with respect to the third Hickson element, a causal nexus between the current hearing loss disability and the in-service occurrence.  The May 2013 VA examiner indicated in her report that it was not at least likely as not that the Veteran's current hearing disability was caused by or a result of an event in military service.  In her reasoning, she noted that there were fluctuating hearing levels in the Veteran's STRs that were caused by multiple ear infections during service.  She also noted that the audiological exam closest to the Veteran's exit from active service did not indicate hearing loss.  Those September 1975 results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
20
LEFT
20
15
15
5
10

As the examiner stated in her report, these results do not indicate hearing loss in the left ear, nor do they show a significant threshold shift from the May 1966 entrance examination.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The examiner's reasoning was supported by the Veteran's statement in a January 1976 STR, where he indicated that he thought he had fluid behind his ear causing him problems and was diagnosed with otitis, an ear infection.  The Veteran also testified about one instance where he had fluid that built up behind his eardrums that caused him problems, but those problems resolved after he was provided medication.  HEARING TESTIMONY at p. 13.  

The May 2013 examiner's opinion is contradicted by the undated letter from the Veteran's private doctor, Dr. J.W. that stated his hearing loss was caused by the Veteran's exposure to loud noise during service.  As noted above, treatment records from Dr. J.W. do indicate a left ear hearing disability; however, the treatment records are fairly limited with regard to information about the Veteran's hearing loss.  The treatment records do indicate hearing loss from a November 2009 audiological examination; however, Dr. J.W.'s records did not contain a diagnosis of hearing loss, and outside the audiological examination, the Veteran's hearing loss is not mentioned in the records.  Further, Dr. J.W. did not indicate that he reviewed the Veteran's service treatment record or reviewed the Veteran's history of hearing loss with the Veteran; so it is unclear on what basis Dr. J.W. was opining a nexus between the Veteran's service and current hearing disability.  Because the May 2013 VA examiner had access to the Veteran's service treatment and commented on the contents therein when opining there was not a causal nexus between the Veteran's service and current hearing disability, the May 2013 VA examiner's opinion has more probative weight than that of Dr. J.W.  The Board finds that the weight of the evidence does not support a nexus between the Veterans current right ear hearing disability and an in-service event or injury.

Additionally, the evidence does not support service connection via chronicity and continuity of symptomology.  A chronic disease, as defined in 38 C.F.R. § 3.307(b), was not diagnosed nor was one shown in service nor does the evidence show a continuity of symptomatology after service to support a finding of chronicity.  The Board notes that while sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.307(b), there is no diagnosis of sensorineural hearing loss during service or within a year of service.  See 38 C.F.R. § 3.303.  Although the STRs indicate multiple occurrences of hearing loss in either the left or right ear during service, these were never diagnosed as sensorineural hearing loss.  Instead, the 2013 VA examiner noted these fluctuations in hearing were due to ear infections.  The Veteran's hearing testimony, as noted above, supported this conclusion.  Therefore, although the Veteran currently has sensorineural hearing loss, the type of hearing loss the Veteran suffered in-service was not sensorineural and does not qualify for the presumptive service connection based on the chronic disease regulations found in 38 C.F.R. §§ 3.303(b) and 3.307(b).   

Further, the evidence does not support a continuity of symptomatology.  The Veteran's statements about continuity have been inconsistent.  He alleged in his March 2009 application that he has experienced hearing loss since 1973.  In his November 2009 notice of disagreement he alleged his hearing loss dated back to 1966.  In his hearing testimony he related an event in 1974 as the cause of his hearing loss.  The inconsistent dates which the Veteran related as the onset undermine the credibility of the statements.  The only consistency with the statements is that it first occurred in service.  As discussed above, the type of hearing loss documented in the Veteran's STRs was not chronic and resolved after treatment for ear infections, which further undermines the credibility of statements that the symptoms have occurred ever since the multiple dates listed as the onset.  Therefore, the Veteran's statements do not support a continuity of symptomatology because they are inconsistent with themselves and with the medical evidence.  

Finally, the Board notes that the Veteran's spouse wrote a letter indicating the Veteran has had difficulty hearing since service.  The Veteran's spouse is competent to testify to her own experiences, and this would include her perception that the Veteran has difficulty hearing.  However, difficulty hearing does not necessarily equate to a hearing loss disability.  The medical evidence consistently showed the Veteran has had high frequency hearing loss at and above 6000 Hertz.  This is reflected in the Veteran's entrance examination and in the May 2013 VA examination.  While this condition constitutes hearing loss, it does not constitute a hearing loss disability under VA regulations.  See 38 C.F.R. § 3.385 (2015).  Therefore, the Veteran's spouse's report does not contradict the medical evidence or opinions in the record, and does not establish chronicity or continuity of symptomatology.  See 38 C.F.R. § 3.303 (2015).

In summary, the preponderance of the evidence is against the claim, and the Veteran cannot be entitled to service connection for a hearing loss disability.


ORDER

1. Entitlement to service connection for tinnitus is denied. 

2. Entitlement to service connection for a hearing loss disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


